United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Folsom, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1012
Issued: September 1, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 31, 2015 appellant, through counsel, filed a timely appeal from a February 18,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On August 26, 2013 appellant, then a 32-year-old rural carrier, filed an occupational
disease claim. She claimed that picking up tubs and trays of mail caused a strain. Appellant

1

5 U.S.C. § 8101 et seq.

advised that she became aware of her condition on May 21, 2013.
August 26, 2013.

She stopped work on

By letter dated September 20, 2013, OWCP notified appellant that evidence was
insufficient to establish the claim. Appellant was instructed to return a questionnaire establishing
the factual element of her claim and advised of the type of medical evidence needed.
In an August 26, 2013 statement, appellant’s postmaster advised that appellant informed
him that she injured her right arm on May 21, 2013 while pulling, opening, and closing
mailboxes. The statement noted that appellant did not earlier report this May 21, 2013 injury.
However, she reported a May 18, 2013 injury where she shoved her shoulder into a lock door but
declined to file a claim or seek medical attention. An attached May 20, 2013 statement from the
postmaster advised that appellant informed him that she was injured when she hit her shoulder
on a door at work on May 18, 2013. Appellant was asked if she wanted to file a claim and seek
medical attention, but she declined.
On August 26, 2013 appellant advised that on May 21, 2013 she began to feel pain in her
right arm while pulling on mailboxes during her delivery route. She noted that the pain shot
from her elbow to her shoulder and into her lower neck. Appellant stated that her physician told
her to take a week off from work at that time. She related that initially she seemed fine and
returned to work, but on August 22, 2013 her symptoms returned while picking up tubs and trays
of mail.
Medical evidence submitted included a May 21, 2013 report from Dr. Joseph Perdigao, a
Board-certified diagnostic radiologist. He advised that a cervical spine x-ray revealed no acute
fracture, dislocation, significant degenerative disc disease, or degenerative joint disease.
Dr. Perdigao noted that there was minimal age-related posterior spondylosis in the cervical spine.
Appellant also submitted a May 21, 2013 report signed by a family nurse practitioner.
In an October 1, 2013 report, Dr. Herbert Reiss Plauche, a Board-certified orthopedic
surgeon, advised that appellant sustained a work-related injury to her right elbow on
May 21, 2013. He noted that appellant reached out to the right side, pulled on a mailbox door,
and felt a pop in her elbow. Appellant returned to work and, after two or three days, had
recurrent elbow pain. She tried to work the next several months but developed elbow soreness
with some radiating numbness down the right forearm and into the hand. Appellant also had
shoulder pain in the upper trapezial area which she attributed to change in activity level and
alteration in her use. Dr. Plauche advised that appellant had been off work since August. On
examination he found tenderness in the trapezial area and anterior elbow at the radial head, no
palpable spasm, full cervical flexion and extension, mild diminished sensibility in the median
and ulnar distribution, and minimal Tinel’s at both the elbow medially and at the carpal canal.
Dr. Plauche assessed right elbow pain with some numbness in the fingertips. He opined that the
shoulder symptoms were likely muscular in nature and related to appellant’s modification of
work activities and home duties.
By decision dated October 25, 2013, OWCP denied the claim because medical evidence
did not establish that a condition was diagnosed in connection with the alleged work events.

2

Appellant’s counsel requested an oral telephone hearing which took place on
May 19, 2014. He detailed the medical evidence submitted and reiterated that appellant’s
physician opined that her condition was work related.
Prior to the hearing, appellant submitted additional medical evidence. On November 12,
2013 Dr. Plauche advised that appellant complained of pain in the elbow radiating up to the
upper arm, shoulder, and neck down to the hand. He noted that she attributed her symptoms to
repetition and overuse of the right arm and that she had been off work since August 2013.
Dr. Plauche advised that appellant sorted and delivered mail and that on one occasion she
reached out to open a mailbox and pulled a stuck door resulting in a sharp pain in the posterior
elbow. On examination he found posterior and medial elbow tenderness, good cervical range of
motion, tenderness along the left lateral neck, no gross paraspinous spasm, negative Spurling’s
test, and no full elbow and shoulder motion. Dr. Plauche assessed right posterior olecranon
tenderness, medial elbow tenderness, and pain with radiation discomfort in the upper lower arm.
He recommended that appellant undergo a course of occupational therapy.
In a November 6, 2013 report, Dr. Paul Mclean Jackson, a Board-certified diagnostic
radiologist, advised that the magnetic resonance imagining (MRI) scan of the right elbow
revealed mild tendinosis of the common extensor tendon origin at the lateral epicondyle. He also
noted that appellant had a suspected small accessory muscle within the posterior aspect of the
cubital tunnel which could result in impingement of the descending ulnar nerve. In a
November 6, 2013 report, Dr. Jigar Patel, Board certified in diagnostic radiology, advised that a
right shoulder MRI scan revealed no acute abnormality and mild early acromioclavicular joint
degenerative changes.
In a January 29, 2014 disability status report, Dr. Plauche advised that appellant was
unable to return to work for the next 30 days. In a February 18, 2014 report, he advised that she
had an overuse work-related injury on August 22, 2013 and reiterated the findings of earlier
diagnostic testing. Dr. Plauche noted that appellant was being treated with physical therapy and
recommended a functional capacity evaluation to find a more appropriate line of work as
appellant believed her repetitive duties contributed to her condition.
In a January 30, 2014 report, Dr. Jackson advised that a cervical spine MRI scan revealed
slight straightening and kyphotic curvature of the cervical spinal column, shallow central
subligamentous disc protrusion at C6-7, no significant spinal canal narrowing, foraminal
narrowing, nerve root contact, or impingement at any level.
Appellant submitted a March 13, 2014 functional capacity evaluation from a physical
therapist who indicated that she could work full-time work in a light-duty capacity.
By decision dated July 8, 2014, the hearing representative affirmed the October 25, 2013
decision because the medical evidence was not sufficient to establish that elbow tendinosis, right
shoulder degenerative changes, and cervical disc protrusion was caused by work factors.
In an August 14, 2014 report, Dr. Plauche advised that appellant related that she had an
over-use injury in May 2013 and was later reinjured in August 2013. He stated that he did not
have any evidence to dispute her claim that her symptoms developed through her repetitive use

3

at work and opined that her symptoms were likely due to the type of work she did. Dr. Plauche
noted that appellant’s position included a lot of repetitive lifting. He advised that his report was
in support of appellant obtaining workers’ compensation benefits so that she could obtain
medical treatment and return to her previous position or to receive vocational training to obtain
another position.
By letter dated October 1, 2014, appellant, through counsel, requested reconsideration.
Dr. Scott Sondes, a Board-certified physiatrist, on August 18, 2014, advised that
appellant was injured in May 2013 while lifting bins at work and later reinjured in August 2013.
On examination he noted trigger point palpation in the splenius cervicis and positive Spurling’s
test.
Dr. Sondes assessed cervical herniated nucleus pulposus, cervical radiculopathy,
cervicalgia, neuropathy, neuralgia, and spinal enthesopathy. In a September 22, 2014 disability
status report, he noted treating appellant for cervical radiculopathy and advised that she was
unable to return to work. On October 13, 2014 Dr. Sondes advised that appellant continued to
complain of headaches, severe neck and shoulder spasms, and pain in the right arm. He noted
that she underwent trigger point injections to help with her symptoms. Dr. Sondes opined that
given her job and injury, her condition appeared to be work related beyond reasonable medical
certainty.
In a November 12, 2014 report, Dr. Sondes advised that appellant complained of neck
pain as a result of lifting bins full of mail in May 2013. He reiterated her treatment history and
opined that given the nature of her injury and symptoms, her condition was caused and worsened
by work-related duties beyond a reasonable degree of medical certainty. Dr. Sondes stated that
he had no doubt in his mind of this causation.
By decision dated February 18, 2015, OWCP denied modification of its July 8, 2014
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established. To establish an occupational disease
claim, an employee must submit: (1) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition;
2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.5
The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.6
ANALYSIS
Appellant claimed that she began experiencing right elbow and shoulder pain as a result
of pulling on mailboxes and picking up tubs and trays of mail. There is no dispute that she
opened and closed mailboxes and lifted mail as a part of her job. However, the Board finds that
medical evidence of record is insufficient to establish that the medical conditions were causally
related to the accepted work events.
In his October 1, 2013 report, Dr. Plauche advised that appellant sustained a work-related
injury to her right elbow on May 21, 2013 when she pulled on a mailbox door, and felt a pop in
her elbow. He opined that the shoulder symptoms were likely muscular in nature and related to
appellant’s modification of work activities. This report is insufficient to discharge appellant’s
burden of proof because Dr. Plauche did not clearly explain why particular work duties caused or
contributed to a diagnosed condition. On November 12, 2013 Dr. Plauche noted that appellant
attributed her symptoms to repetition and overuse of the right arm. He advised that she sorted
and delivered mail and that on one occasion she reached out to open a mailbox and pulled a stuck
door resulting in a sharp pain in the posterior elbow. Dr. Plauche stated that appellant attributed
her condition to repetition and overuse of the arm but he did not offer his own opinion as to the
cause of her condition. The Board has held that a physician’s opinion regarding causal
relationship that appears to be primarily based on appellant’s own representations rather than on
objective medical findings is of limited probative value.7 In his February 18, 2014 report,
Dr. Plauche advised that appellant had an overuse work-related injury on August 22, 2013. He
opined that her symptoms were likely due to the type of work she did and noted that her position
included a lot of repetitive lifting. Dr. Plauche’s use of the word “likely” makes his opinion
speculative. The Board has held that medical opinions which are speculative or equivocal are of
4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.J., 59 ECAB 408 (2008); supra note 3.

6

James Mack, 43 ECAB 321 (1991).

7

C.M., Docket No. 14-88 (issued April 18, 2014).

5

diminished probative value.8 In none of his reports did Dr. Plauche provide medical reasoning to
explain how particular work factors caused or contributed to a diagnosed medical condition.
These reports are insufficient to establish appellant’s claim.
In his November 12, 2014 report, Dr. Sondes advised that appellant complained of neck
pain as a result of lifting bins full of mail in May 2013. He opined that given the nature of her
injury and symptoms, appellant’s condition was caused and worsened by her work-related duties
beyond a reasonable degree of medical certainty. Dr. Sondes stated that he had no doubt in his
mind of this causation. This report is insufficient to discharge appellant’s burden of proof
because Dr. Sondes does not provide medical rationale to explain how lifting mail caused or
aggravated appellant’s cervical herniated nucleus pulposus, cervical radiculopathy, cervicalgia,
neuropathy, neuralgia, and spinal enthesopathy. Dr. Sondes’ August 18, 2014 report advised that
appellant was injured in May 2013 while lifting bins at work and later reinjured in August 2013.
On October 13, 2014, Dr. Sondes noted appellant’s continuing symptoms and opined that given
her job and injury, her condition appeared to be work related beyond reasonable medical
certainty. These reports are of limited probative value as Dr. Sondes does not provide medical
rationale to explain his opinion on causation.
Multiple diagnostic and disability status reports were submitted. However, they are
insufficient to discharge appellant’s burden of proof as they do not offer a physician’s opinion on
causal relationship.9
OWCP also received evidence from a nurse practitioner and a physical therapist.
However, physical therapists and nurse practitioners are not physicians as defined under the
FECA.10 Thus, these reports have no probative medical value and are insufficient to discharge
appellant’s burden of proof.
Consequently, appellant has submitted insufficient medical evidence to establish her
claim. As noted, causal relationship is a medical question that must be established by probative
medical opinion from a physician.11 The physician must accurately describe appellant’s work
duties and medically explain the pathophysiological process by which these duties would have

8

See S.E., Docket No. 08-2214 (issued May 6, 2009) (finding that opinions such as the condition is probably
related, most likely related or could be related are speculative and diminish the probative value of the medical
opinion); Cecilia M. Corley, 56 ECAB 662, 669 (2005) (finding that medical opinions which are speculative or
equivocal are of diminished probative value).
9

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer an opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship).
10

A.C., Docket No. 08-1453 (issued November 18, 2008). Under FECA, a “physician” includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law. 5 U.S.C. § 8101(2). See Charley V.B. Harley, 2 ECAB 208, 211
(1949) (where the Board held that medical opinion, in general, can only be given by a qualified physician).
11

See supra note 5.

6

caused or aggravated his condition.12 Because appellant has not provided such medical opinion
evidence in this case, she has failed to meet her burden of proof.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an occupational disease
caused by work-related events.
ORDER
IT IS HEREBY ORDERED THAT the February 18, 2015 decision of Office of
Workers’ Compensation Programs is affirmed.
Issued: September 1, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket No.
11-237 (issued September 9, 2011).

7

